Citation Nr: 1760216	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-28 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A. Gibson
INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In August 2016, the Veteran had a personal hearing before the undersigned VLJ.

In this decision, the Board is granting the Veteran's claims.
 

FINDINGS OF FACT

1.  In resolving doubt in his favor, the Veteran's degenerative joint and disk disease of the lumbar spine was caused by an injury in service.

2.  In resolving doubt in his favor, he has left lower extremity radiculopathy caused by his lumbar spine degenerative joint and disk disease.


CONCLUSION OF LAW

The criteria are met for service connection for lumbar spine degenerative joint and disk disease and left lower extremity radiculopathy.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2017).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The Veteran alleges that his lumbar spine degenerative disk disease is a result of a fall during his service.  During his personal hearing, he described an incident wherein he was using a tool to lift an engine out of a vehicle, when one of the chains broke.  In an effort to avoid his hand being crushed, he moved to avoid, stumbling and falling onto his back.  He reported that he was on light duty following this incident.

Unfortunately, the available records do not contain a record of this injury.  This is not dispositive of the issue of whether an injury occurred; indeed, the records do not appear to be complete.  The Veteran is competent to describe the incident.  He has consistently reported that he injured his back during service in this manner.  There is nothing in the file that contradicts his report.  Accordingly, the Board finds that he injured his back during service.  His STRs do show treatment, in 1967 and 1968.

The April 2011 VA examiner opined that degenerative disk disease was less likely that the diagnosis was related to his service.  He noted the Veteran did not complain of back pain on separation, and that his STRs did not contain record of a fall.  He also noted that examinations conducted in the 1980's did not show any low back complaints.  The examiner attributed his diagnosis to an injury that occurred in the 1990's.  The examiner did not diagnose any neurological abnormalities as a result of the lumbar spine.

A December 2014 private physician opined that degenerative joint and disk diseases of the lumbar spine were as likely as not related to the injury in service.  He noted the Veteran's report of the injury, and of having light duty for three days following treatment.  He also noted that VA medical records showed numerous visits in the 1980's pertaining to low back pain.  Based on this evidence, the examiner opined that his current diagnoses are related to the injury.  The examiner also diagnosed dermatomal numbness and foot drop, which is consistent with lumbar radiculopathy. 

The evidence is in equipoise as to whether there is a relationship to service.  Accordingly, doubt is resolved in the Veteran's favor and service connection for degenerative joint and disk disease is granted.  38 C.F.R. § 3.303(a)

As the Veteran is also diagnosed with lumbar radiculopathy, secondary service connection is granted for that disability as well.  38 C.F.R. § 3.310.  






ORDER


Service connection is granted for lumbar degenerative joint and disk diseases, and for left lower extremity radiculopathy.


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


